Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 2/25/2022.

The application has been amended as follows: 

Claim 1 line 7, “…the fuselage proximate the second side, such that the fuselage extends substantially perpendicularly between the first and second wings;…” is changed to: *** the fuselage proximate the second side, such that the span length of the fuselage extends substantially perpendicularly between the first and second wings;***

Claim 19 line 8, “…the fuselage proximate the second side, such that the fuselage extends substantially perpendicularly between the first and second swept wings;…” is changed to: *** the fuselage proximate the second side, such that the span length of the fuselage extends substantially perpendicularly between the first and second swept wings;***

Reasons for Allowance
The prior art alone or in combination does not teach the autonomous cargo delivery aircraft as claimed, more specifically the aerodynamic shaped fuselage having a span and chord length extending between sides of the fuselage and leading and trailing edges respectively, wherein wings as claimed having pairs of propulsion assemblies distributed on said wings, such that the span length of the fuselage extends between the wings perpendicularly and the sides of the fuselage including cargo doors as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642